PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SAMUEL APPIAH,
Petitioner,

v.
                                                                        No. 97-1705
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-783-301)

Argued: December 3, 1999

Decided: January 20, 2000

Before WILKINSON, Chief Judge, KING, Circuit Judge,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge King and Senior Judge Butzner joined.

_________________________________________________________________

COUNSEL

ARGUED: Randall Lee Johnson, JOHNSON & ASSOCIATES,
Arlington, Virginia, for Petitioner. Ethan B. Kanter, Office of Immi-
gration Litigation, Civil Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent. ON
BRIEF: David W. Ogden, Acting Assistant Attorney General,
Michael P. Lindemann, Assistant Director, Office of Immigration Lit-
igation, Civil Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

Samuel Appiah, a citizen of Ghana illegally residing in the United
States, seeks to suspend his deportation. In order to be eligible for a
suspension of deportation, an alien must show a continuous physical
presence in the United States for seven years. Suspension then rests
in the discretion of the Attorney General. While Appiah's deportation
proceedings were pending, Congress enacted a new stop-time rule for
calculating the required period of continuous physical presence. Ille-
gal Immigration Reform and Immigrant Responsibility Act of 1996,
Pub. L. No. 104-208, § 309(c)(5), 110 Stat. 3009-546. Appiah argues
that applying this new stop-time rule to his case would have an imper-
missible retroactive effect and would violate his due process and
equal protection rights. The Board of Immigration Appeals dismissed
Appiah's claims because under the new rule he had failed to accrue
the necessary seven years of continuous physical presence. We now
affirm.

I.

Samuel Appiah entered the United States on June 9, 1987, as a
non-immigrant student with authorization to remain for a temporary
period not to exceed the time of full-time enrollment in school.
Appiah violated the terms of his visa by remaining in the United
States beyond the time of full-time enrollment without authorization
from the Immigration and Naturalization Service (INS). In January
1993, Appiah married Felicia Brown, an American citizen. Ms.
Brown filed an immediate relative visa petition on Appiah's behalf,
but then later withdrew the petition.

On December 17, 1993, the INS instituted deportation proceedings
against Appiah by serving him with an order to show cause why he
should not be deported. The order charged Appiah with remaining in
the United States longer than permitted.

                    2
At a December 12, 1994 hearing, Appiah requested suspension of
deportation or voluntary departure. The immigration judge denied
Appiah's application for suspension of deportation and granted him
voluntary departure. The judge found that Appiah had failed to show
the extreme hardship necessary for suspension relief. He found that
Brown's testimony regarding her marriage to Appiah was vague and
unreliable. The judge concluded that Appiah's "relationship with Feli-
cia Brown is sketchy at best," and that his "failure to establish a bona
fide relationship with his wife" diminished the hardship of deporta-
tion.

Appiah appealed the immigration judge's decision to the Board of
Immigration Appeals (BIA). The BIA dismissed the appeal because
Appiah had failed to meet the seven years of continuous physical
presence in the United States and thus could not be considered for a
suspension of deportation. See 8 U.S.C.§ 1229b(a)(2) (Supp. III
1997). The BIA reasoned that because Appiah had entered the United
States on June 9, 1987, and was served with the order to show cause
on December 17, 1993, he fell short of the seven year requirement.
Appiah filed a petition for review in this court.

II.

Appiah challenges the application of the new stop-time rule in the
Illegal Immigration Reform and Immigrant Responsibility Act of
1996 (IIRIRA) to his pending deportation proceedings. A brief review
of the statutory background is in order.

Prior to 1996, under section 244(a) of the INA the Attorney Gen-
eral could grant suspension of deportation to an alien. See 8 U.S.C.
§ 1254(a) (1994). In order to be eligible for suspension of deportation,
an alien had to satisfy several requirements. See id. One such require-
ment was that the alien be "physically present in the United States for
a continuous period of not less than seven years immediately preced-
ing the date of such application [for suspension of deportation]."*
Id. § 1254(a)(1). Pre-IIRIRA, the time an alien spent in deportation
_________________________________________________________________
*The other requirements are not at issue in this case. The statute pro-
vides that in addition to the seven years of continuous physical presence,
an alien must show that "he was and is a person of good moral charac-
ter," and that deportation would "result in extreme hardship to the alien
or to his spouse, parent, or child, who is a citizen of the United States
or an alien lawfully admitted for permanent residence." 8 U.S.C.
§ 1254(a) (1994).

                    3
proceedings counted toward the physical presence requirement. Satis-
fying the statutory requirements did not entitle an alien to suspension
of deportation, but only to a discretionary decision by the Attorney
General. See id. § 1254(a).

In 1996, Congress enacted IIRIRA, which aimed to expedite the
removal of deportable aliens and to limit discretionary relief. Pub. L.
No. 104-208, 110 Stat. 3009-546. IIRIRA section 304(a) repealed the
suspension of deportation provision in INA section 244, and replaced
it with a new INA section 240A that provides for the"cancellation of
removal." 8 U.S.C. § 1229b (Supp. III 1997). Previously deportation
proceedings were initiated by an "order to show cause," and now by
a "notice to appear." Id. § 1229(a)(1). In addition, IIRIRA section
304(a) enacted a "stop-time" rule for determining an alien's eligibility
for suspension of deportation or cancellation of removal. Id.
§ 1229b(d)(1). Section 304(a) provides that"any period of continuous
residence or continuous physical presence shall be deemed to end
when the alien is served a notice to appear." Id. After IIRIRA's enact-
ment, the initiation of deportation proceedings stops the clock -- an
alien can no longer accrue years of continuous physical presence once
proceedings have begun.

Under the effective date provisions of IIRIRA section 309(c)(1),
most of the IIRIRA amendments to the INA do not apply to aliens
placed in deportation proceedings prior to April 1, 1997. 110 Stat. at
3009-625. Yet IIRIRA section 309(c)(5) provides a special "Transi-
tional Rule with Regard to Suspension of Deportation," which states
that the new stop-time rule "shall apply to notices to appear issued
before, on, or after the date of the enactment of this Act [Sept. 30,
1996]." 110 Stat. at 3009-627.

Shortly after the enactment of IIRIRA, the BIA found that the new
stop-time rule applied to aliens who were in deportation proceedings
prior to IIRIRA's enactment. See In re N-J-B, Int. Dec. 3309 (BIA
1997). The BIA interpreted the new phrase "notices to appear" in
IIRIRA section 309(c)(5) to include other documents initiating depor-
tation or removal proceedings, including the pre-IIRIRA "orders to
show cause." According to In re N-J-B, aliens who failed to accrue
the necessary time for continuous physical presence before their
deportation proceedings were initiated were now ineligible for a sus-

                    4
pension of deportation. The Attorney General subsequently vacated
the BIA's In re N-J-B opinion, and certified the case to herself for
review. This review never occurred, however, because in 1997 Con-
gress passed the Nicaraguan Adjustment and Central American Relief
Act (NACARA), which enacted a clarifying amendment. Pub. L. No.
105-100, 111 Stat. 2160.

NACARA amended IIRIRA's stop-time rule by replacing"notices
to appear" with "orders to show cause." NACARA § 203(a), 111 Stat.
at 2196. NACARA also exempted certain classes of aliens based on
their national origin from the new continuous presence rules. The new
stop-time rule does not apply to certain groups of nationals from Sal-
vador, Guatemala, the Soviet Union, Russia, any republic of the for-
mer Soviet Union, Latvia, Estonia, Lithuania, Poland, Czechoslova-
kia, Romania, Hungary, Bulgaria, Albania, East Germany, Yugo-
slavia, or any state of the former Yugoslavia. See NACARA § 203(a),
111 Stat. at 2196-97.

In light of NACARA, the BIA decided that the new stop-time rule
applied to all pending deportation proceedings (except for those aliens
qualifying for a statutory exemption). See In re Nolasco-Tofino, Int.
Dec. 3385 (BIA 1999). The BIA found the language of the new stop-
time rule to be "unambiguous." Id.

With this statutory framework in mind, we proceed to consider
Appiah's claims.

III.

Appiah contends that the new stop-time rule should not affect his
eligibility for a suspension of deportation because this would work an
impermissible retroactive application of the law. He further argues
that applying the law retroactively violates his due process and equal
protection rights under the Fifth Amendment.

A.

We begin with Appiah's statutory challenge. When evaluating a
claim of retroactivity, we must first determine whether "Congress has

                    5
expressly prescribed the statute's proper reach." Landgraf v. USI Film
Products, 511 U.S. 244, 280 (1994). If so, this is the end of the analy-
sis and there is no need "to resort to judicial default rules." Id. If the
statute is not clear, "the court must determine whether the new statute
would have retroactive effect." Id.

In this case, Congress has clearly stated that the stop-time rule
applies to pending deportation proceedings. The stop-time rule "shall
apply to orders to show cause . . . issued before, on, or after the date
of the enactment of this Act." IIRIRA § 309(c)(5)(A), as amended by
NACARA § 203(a), 8 U.S.C. § 1101 note (Supp. III 1997) (Effective
Date of 1996 Amendments). In a similar case, the Eleventh Circuit
noted that NACARA "resolves any potential linguistic ambiguity . . .
with respect to the stop-time provision." Tefel v. Reno, 180 F.3d 1286,
1293 (11th Cir. 1999). That court found that "NACARA clarifies that
the stop-time provision applies to aliens who were facing deportation
and/or had applied for suspension of deportation before IIRIRA's
enactment, because it precludes any argument that the reference to
`notices to appear' suggested that Congress intended the stop-time
rule to apply only to post-IIRIRA removal proceedings, which are ini-
tiated with `notices to appear.'" Id.

Moreover, other courts have found identical language in other
immigration laws to be facially plain. For example, IIRIRA section
322(c) applies to "convictions . . . entered before, on, or after the date
of the enactment of this Act." 110 Stat. at 3009-629. The Fifth Circuit
found that "[t]he plain language of § 322(c) leaves no doubt that Con-
gress intended for the definition in § 322(c) to be applied retroac-
tively. Congress could not have more clearly expressed this intent
than through its statement that § 322(a) was to apply to convictions
entered before the date of IIRIRA's enactment." Moosa v. INS, 171
F.3d 994, 1007 (5th Cir. 1999); accord Feroz v. INS, 22 F.3d 225 (9th
Cir. 1994) (explaining that where Congress uses"before, on, or after"
language, provision applies to pending cases).

Even if the language were somehow ambiguous, the stop-time rule
still has no "retroactive effect" because it does not "impair rights a
party possessed when he acted, increase a party's liability for past
conduct, or impose new duties with respect to transactions already
completed." Landgraf, 511 U.S. at 280. Here, the stop-time provision

                     6
only limits Appiah's eligibility for discretionary relief -- it does not
infringe on a right that he possessed prior to its enactment. A suspen-
sion of deportation is "manifestly not a matter of right under any cir-
cumstances," because it is an entirely discretionary act. Jay v. Boyd,
351 U.S. 345, 354 (1956).

Appiah may have expected to receive a suspension, but the Court
in Landgraf emphasized that a statute does not operate retroactively
merely because it "upsets expectations based in prior law." 511 U.S.
at 269. As the Court noted, "Even uncontroversially prospective stat-
utes may unsettle expectations and impose burdens on past conduct."
Id. at 269 n. 24. The prospect of unsettled expectations, however, is
not a reason for declining to apply a statute to a pending case. Like
a prisoner waiting for the executive pardon, Appiah could hope for
reprieve from deportation, yet hope does not establish a right to relief.

B.

Appiah's due process and equal protection claims also fail because
illegal aliens have no vested right in not being deported, and the chal-
lenged statutory provisions easily withstand rational basis review.

The Fifth Amendment provides that no person shall"be deprived
of life, liberty, or property, without due process of law." U.S. Const.
amend. V. The Supreme Court has found equal protection guarantees
in the Fifth Amendment as well. See Bolling v. Sharpe, 347 U.S. 497,
499 (1954); Hampton v. Mow Sun Wong, 426 U.S. 88, 100 (1976).

Appiah has given us no reason to apply to his claims anything other
than the most deferential standard of review. As an illegal alien he has
no right to continue to reside in the United States. Moreover, eligibil-
ity for suspension is not a right protected by the Constitution. Suspen-
sion of deportation is rather an "act of grace" that rests in the
"unfettered discretion" of the Attorney General. INS v. Yueh-Shaio
Yang, 519 U.S. 26, 30 (1996) (internal quotation marks omitted).
Because suspension of deportation is discretionary, it does not create
a protectible liberty or property interest. Indeed,"a constitutionally
protected interest cannot arise from relief that the executive exercises
unfettered discretion to award." Tefel, 180 F.3d at 1300. This is true

                     7
even where the state "frequently" has granted the relief sought. See
Connecticut Bd. of Pardons v. Dumschat, 452 U.S. 458, 465 (1981).

Moreover, judicial review over federal immigration legislation has
always been limited. See Fiallo v. Bell, 430 U.S. 787, 792 (1977). The
Supreme Court has "long recognized the power to expel or exclude
aliens as a fundamental sovereign attribute exercised by the Govern-
ment's political departments largely immune from judicial control."
Shaughnessy v. Mezei, 345 U.S. 206, 210 (1953)."The reasons that
preclude judicial review of political questions also dictate a narrow
standard of review of decisions made by the Congress or the President
in the area of immigration and naturalization." Mathews v. Diaz, 426
U.S. 67, 81-82 (1976). In fact, the "constraints of rationality imposed
by the constitutional requirement of substantive due process and of
nondiscrimination exacted by the equal protection component of the
due process clause do not limit the federal government's power to
regulate either immigration or naturalization." In re Longstaff, 716
F.2d 1439, 1442-43 (7th Cir. 1983).

The stop-time rule is rationally grounded. Congress enacted the
rule to remove an alien's incentive for prolonging deportation pro-
ceedings in order to become eligible for suspension. See H.R. Rep.
No. 104-469(I) (1996) ("Suspension of deportation is often abused by
aliens seeking to delay proceedings until 7 years have accrued.").
Removing the incentive for delay in the deportation process is a valid
government objective, and applying the stop-time rule to aliens such
as Appiah who are already in deportation proceedings rationally fur-
thers this purpose.

We finally reject Appiah's contention that NACARA impermiss-
ibly created special classes of suspension applicants for whom the old
rules still apply. Under IIRIRA section 309(c)(5)(C), as amended by
NACARA, aliens from certain countries can still accrue time towards
continuous physical residence after being served an order to show
cause. Although these provisions differentiate among aliens based on
national origin, strict scrutiny does not apply here because Congress
can favor some nationalities over others in immigration law. See
Mathews, 426 U.S. at 78-80 & n. 13; In re Longstaff, 716 F.2d at
1442 ("Congress can bar aliens from entering the United States for
discriminatory and arbitrary reasons . . . .").

                    8
NACARA easily withstands constitutional challenge. Due to diplo-
matic circumstances, the United States had encouraged Nicaraguans
and Cubans to remain in this country, and also had given special pro-
tection to other Central American and Eastern European groups. See
143 Cong. Rec. S12,261 (daily ed. Nov. 9, 1997) (statement of Sen.
Abraham). NACARA was intended to correct a provision in the
IIRIRA that would have had the effect of "changing the rules in the
middle of the game for thousands of Central Americans and others
who came to the United States because their lives and families had
been torn apart by war and oppression." Id. Since IIRIRA changed the
rules for suspension of deportation and the INS and the BIA main-
tained that the change was intended to apply to pending cases, there
was concern that the United States should not violate earlier under-
standings with these particular groups of aliens. Id. Congress thus
drew the line at certain nationalities. We refuse to rework this legisla-
tive compromise.

IV.

The new stop-time rule clearly and constitutionally applies to
Appiah's pending deportation proceedings. He was served an order to
show cause before seven years had elapsed, making him ineligible for
a suspension of deportation. For the foregoing reasons, the petition for
review is denied and the decision of the Board of Immigration
Appeals is

AFFIRMED.

                    9